Citation Nr: 1809249	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-00 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, seasonal affective disorder (SAD), mood disorder not otherwise specified (NOS), alcohol abuse disorder (severe), and polysubstance (including opioid and stimulant) dependence.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1981 (active duty for training, or ACDUTRA).  He also had subsequent California Army National Guard service through May 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge during an August 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The Veteran characterized his psychiatric claim as entitlement to service connection for PTSD.  However, under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, the Board has elected to re-characterize the PTSD claim as one for an acquired psychiatric disability, to include PTSD, bipolar disorder, SAD, mood disorder NOS, alcohol abuse disorder (severe), and polysubstance (including opioid and stimulant) dependence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a January 2006 rating decision, the RO declined to reopen the issue of entitlement to service connection for PTSD and continued a prior denial.  The Veteran filed a notice of disagreement (NOD) in May 2006 and the RO issued a Statement of the Case (SOC) in October 2007.  The Veteran did not file a substantive appeal and the January 2006 rating decision became final.

2. New and material evidence has been received since the January 2006 rating decision to reopen the claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The January 2006 rating decision, which declined to reopen and continued a previous denial of a claim of entitlement to service connection for PTSD, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. The criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 5103A, 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2006 rating decision, the RO declined to reopen and continued a previous denial of a claim of entitlement to service connection for PTSD.  The RO found in part that no new and material evidence was submitted as to the issue of a current diagnosis of PTSD.  The RO also explained that the Veteran failed to respond to a September 2005 letter requesting medical evidence showing a PTSD diagnosis, its relationship to service, and specific details of the alleged in-service stressor that resulted in PTSD.  The Veteran filed a NOD in May 2006 and the RO issued a SOC in October 2007.  The Veteran did not file a substantive appeal and the January 2006 rating decision became final.  

(In November 2007, the October 2007 SOC was returned as undeliverable.  In July 2008, the Veteran filed another informal claim for entitlement to service connection for PTSD, which, in a December 2008 VCAA notice, the RO recognized as a petition to reopen the previously denied claim.  In the January 2009 rating decision on appeal, the RO again declined to reopen the claim.  In February 2009, the January 2009 rating decision also was returned as undeliverable.  The RO re-issued the October 2007 SOC in a duplicate SOC dated November 2009.  The November 2009 SOC recognized these notice issues and afforded the Veteran the chance to file a substantive appeal within sixty days.  He did so in January 2010.)

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that in this case, new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  Since the January 2006 rating decision, medical evidence has been received showing various psychiatric diagnoses, including PTSD, bipolar disorder, mood disorder NOS, SAD, alcohol abuse disorder (severe), and polysubstance (including opioid and stimulant) dependence.  See, e.g., July 2007 Vet Center counseling record; April 2016 VA examination report; April 2016 non-VA social worker letter; 2008-2009 local government mental health division treatment records.  Some of these mental health providers opined that the Veteran's PTSD is related to the alleged in-service sexual assault.  See, e.g., April 2016 VA examination report; April 2016 non-VA social worker letter.  

Furthermore, since the January 2006 rating decision, the Veteran has provided lay statements (presumed credible under Justus) that give a more complete picture of the circumstances surrounding the origin of his psychiatric disabilities.  See Hodge, supra.  Specifically, he has provided additional details regarding the nature and circumstances of the claimed in-service stressor involving an alleged sexual assault.  See, e.g., February 2010 statement submitted in support of substantive appeal; 2017 Board hearing testimony.  

As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156.  Accordingly, the claim is reopened.  To that extent only, the appeal is granted.  

For the reasons discussed below, the issue of entitlement to service connection for an acquired psychiatric disorder must be remanded for further development. 


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To that extent only, the appeal is granted.

REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, SAD, mood disorder NOS, alcohol abuse disorder (severe), and polysubstance (including opioid and stimulant) dependence.  The claim is based upon an alleged in-service stressor involving a reported sexual assault by a drill instructor in 1981 during a "liberty pass break" between the end of basic training and the beginning of Advanced Individual Training (AIT).  (His record of assignments in his military personnel records shows that he entered basic training at Fort Leonard Wood, MO on May 22, 1981 and began AIT on or about July 18, 1981.)  He asserts that service records from after the alleged assault would show disciplinary and behavioral problems as well as mental health symptoms that would support his claim.  See 38 C.F.R. § 3.304(f)(5).
	
The Board finds that in this case, VA's duty to assist has not been satisfied.  Therefore, a remand is warranted for the following reasons.

First, the record contains some service treatment records and service personnel records from his post-active duty California Army National Guard service from September 1981 to May 1984.  However, those records suggest the existence of outstanding, relevant records from that period of service.  Specifically, the Veteran's service records include a May 1984 California Army National Guard letter with the subject, "Transmittal of Line of Duty Determination."  The letter references the Veteran's hospitalization for mental illness during Annual Training at Camp Roberts, CA, and also mentions his forthcoming May 1984 discharge.  The letter also noted enclosures, including a "CAL ARNG Form 2173," a witness statement, and medical documents.  However, the referenced line of duty determination, mental illness hospitalization records, and enclosures themselves are not of record.  Accordingly, a remand is warranted so the RO can attempt to obtain the referenced inpatient psychiatric records and the Veteran's complete National Guard unit records, including all documents referenced in the May 1984 letter.  As the letter does not mention the name of the referenced hospital or the specific dates of such inpatient psychiatric treatment, on remand, the RO should ask the Veteran to confirm those details so the RO can make the necessary requests.
Second, a review the record shows the existence of relevant, outstanding private and other non-VA mental health treatment records, including from the following organizations: 

* Forgotten Warriors Project (May 2015 to the present); 
* Santa Rosa Community Health;
* COTS homeless shelter in California; 
* Interfaith homeless shelter in California;
* Turning Point in California (substance abuse treatment program);
* Starting Point in California (substance abuse treatment program).

The RO also should ask the Veteran to identify any other outstanding private or other non-VA treatment records that may be relevant to this appeal (including but not limited to mental health treatment records from any other homeless shelters, substance abuse treatment programs, or correctional facilities, if any).  Then, the RO should attempt to obtain these outstanding non-VA treatment records and all necessary releases.  If they are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself.

Third, the Veteran has reported to various health care providers that he has received Social Security Administration (SSA) disability benefits.  Upon remand, the RO should attempt to obtain these records.

Furthermore, outstanding VA treatment records and counseling records from the Northbay Vet Center in Rohnert Park, California also should be associated with the file upon remand.

In addition,  the Board finds that the April 2016 VA psychological examination report and the October 2016 addendum psychological opinion were inadequate to the extent that they failed to consider all of the Veteran's psychiatric diagnoses other than PTSD.  Moreover, they failed to consider whether each of those diagnoses may be related to service, to include the alleged in-service sexual assault.  Therefore, another VA psychiatric examination is needed.  The VA examiner specifically should address the conflicting evidence of record regarding whether the Veteran meets the criteria for a PTSD diagnosis based on the alleged in-service sexual assault.  See, e.g., July 2007 Vet Center counseling record (diagnosing PTSD based on reported military sexual assault); April 2016 VA examination report (diagnosing PTSD based on reported military sexual assault); April 2016 non-VA social worker letter (diagnosing PTSD based on reported military sexual assault).  But see 2008-2009 local government mental health division treatment records (initially diagnosing PTSD, among other psychiatric conditions, in fall 2008, but then later ruling out PTSD diagnosis and changing primary diagnoses to antisocial personality disorder and substance abuse in spring 2009).  
 
Finally, it is well-documented that the Veteran has experienced periods of homelessness throughout the pendency of the claim on appeal.  His multiple address changes have resulted in notice issues in the past, including during the RO's efforts to schedule VA examinations.  Specific procedures for contacting homeless veterans are set forth in 38 C.F.R. § 1.710.  For instance, correspondence may be delivered to the Agent Cashier of a VA medical facility, if the Veteran attends that facility or is likely to attend that facility.  Upon remand, the RO must follow those procedures given the Veteran's consistently unstable housing situation, unless the RO clearly confirms and documents that he has obtained a fixed address and is reachable by the usual means.  

The Veteran is advised that he should always try to provide both the RO and the VA Medical Center (VAMC) with a current address, if possible, and keep it updated.  He is further advised that when a claimant, without good cause, fails to report for a VA examination or reexamination, then the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited, to, illness or hospitalization, death of a family member, etc.  See 38 C.F.R. 3.655.

Accordingly, the case is REMANDED for the following action:

1. If, upon remand, the RO determines that the Veteran is currently homeless, then the complete process in 38 C.F.R. § 1.710(d) must be followed for all correspondence pertaining to this appeal.  The RO must document its efforts to comply with this process.

2. Then, only after completing Step 1 above, to the extent possible, proceed to the following instructions.

3. Send the Veteran and his representative a letter (following the notice procedures in 38 C.F.R. § 1.710(d), if applicable) asking the Veteran to do the following:

a. identify the facility where he was hospitalized for a mental illness during his California Army National Guard service Annual Training at Camp Roberts, CA, and the specific dates of that hospitalization;
b. identify any other outstanding private or other non-VA mental health treatment records (other than those specifically listed in Step 4 below), and complete release forms so the RO can request those records.

4. After obtaining the necessary releases from the Veteran, the RO should request all mental health records from the following identified private and other non-VA providers: 
a. Forgotten Warriors Project (May 2015 to the present); 
b. Santa Rosa Community Health;
c. COTS homeless shelter in California; 
d. Interfaith homeless shelter in California;
e. Turning Point in California (substance abuse treatment program);
f. Starting Point in California (substance abuse treatment program); and
g. All other private or non-VA mental health or substance abuse treatment providers identified by the Veteran or his representative in response to the letter sent per Step 3 above. 

5. Obtain and associate with the claims file all outstanding VA treatment records from March 2016 to the present from the San Francisco, CA VA Health Care System (to include the San Francisco VAMC, Santa Rosa, CA CBOC, and all other associated outpatient clinics).

6. Obtain and associate with the claims file all outstanding mental health and counseling records from January 2007 to the present from the Northbay Vet Center in Rohnert Park, CA.

7. Obtain and associate with the record his complete SSA disability records.  All attempts to obtain these records and any negative responses must be documented.

8. Contact the appropriate institutions to obtain the Veteran's complete records from his California Army National Guard unit, 579th Engineer Battalion (Cbt) in Santa Rosa, California, from May 1981 to May 1984.  These efforts specifically must include requests for all documents referenced in the May 1984 National Guard letter discussed above, including the enclosed "CAL ARNG Form 2173," witness statement, and medical documents, as well as all other documents relating to the referenced line of duty determination.  Document all efforts to obtain this information and any negative responses.

9. If any of the development requested above (including the Veteran's response to the letter sent per Step 3 above or the National Guard unit records obtained per Step 8 above) reveal the hospital name and hospitalization dates of his in-patient mental illness hospitalization during his Annual Training at Camp Roberts, CA, then the RO must request those records.  Document all attempts to obtain these inpatient hospital records, including any negative responses.  If this request requires a release, then the RO must document all attempts to obtain one.  

10.  Then, only after completing Steps 3 to 9 above, to the extent possible, schedule the Veteran for another VA examination with a qualified mental health professional.  The examiner should review the claims file (including this remand), note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions: 

a. Does the Veteran have a current diagnosis of PTSD or any other mental health disorder, including but not limited to: bipolar disorder; SAD; mood disorder NOS; alcohol abuse disorder (severe); and/or polysubstance (including opioid and stimulant) dependence?  Please specifically address the conflicting medical evidence as to whether he meets the criteria for a PTSD diagnosis (summarized above).  

b. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current psychiatric diagnoses are a result of an in-service stressor or injury?  The examiner must consider the Veteran's contention and mental health records suggesting that his psychiatric conditions may be related to an alleged in-service sexual assault during ACDUTRA in 1981.  Please consider this question separately as to each current psychiatric diagnosis.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

11.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


